Case 4:21-cv-01550-MWB Document1 Filed 09/09/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

William Howell IV, Case No.:
Plaintiff,

VS. COMPLAINT
Equifax Information Services, LLC,

JURY TRIAL DEMAND
Defendant.

 

 

NOW COMES THE PLAINTIFF, WILLIAM HOWELL IV, BY AND
THROUGH COUNSEL, Nicholas Linker, Esq., and for his Complaint against the
Defendant, pleads as follows:

JURISDICTION
1. Jurisdiction of this court arises under 15 U.S.C. §1681p.
2. This is an action brought by a consumer for violation of the Fair Credit

Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”’]).

VENUE
3. The transactions and occurrences which give rise to this action occurred in
Town of Boalsburg, Centre County, Pennsylvania.

4. Venue is proper in the Middle District of Pennsylvania.
Case 4:21-cv-01550-MWB Document1 Filed 09/09/21 Page 2 of 7

PARTIES

. Plaintiff is a natural person residing in Town of Boalsburg, Centre County,
Pennsylvania.

. The Defendant to this lawsuit is Equifax Information Services, LLC
("Equifax"), which is a Georgia limited liability company that conducts

business in the State of Pennsylvania.

GENERAL ALLEGATIONS

. U.S. Dept of Ed is inaccurately reporting its tradelines (“Errant Tradeline’”’)
with an erroneous scheduled monthly payment amounts of $50.00 and $31.00
on Plaintiff's Equifax credit disclosure.

. The account reflected by the Errant Tradelines are closed with $0.00 balance.
Plaintiff no longer has an obligation to make monthly payments to U.S. Det
of Ed. This creditor has accelerated the balance due and hence Plaintiff no
longer has the right nor obligation to satisfy these debts in installment
payments.

. The Errant Tradelines should be reported by U.S. Dept of Ed with a scheduled
monthly payment of $0.00. Per credit reporting industry standard and the

Credit Reporting Resource Guide, which is the credit reporting manual
Case 4:21-cv-01550-MWB Document1 Filed 09/09/21 Page 3 of 7

created by the three major credit bureaus, no furnisher may report a monthly
payment on a closed account.

10. On February 10, 2021, Plaintiff obtained his Equifax credit disclosure and
noticed the tradelines reporting with an erroneous scheduled monthly payment
amount.

11. On or about April 23, 2021, Plaintiff submitted a letter to Equifax disputing
the Errant Tradelines.

12. In his dispute letter, Plaintiff explained that the account reflected by the
Errant Tradelines were closed. Plaintiff no longer has an obligation to
make monthly payments to U.S. Dept of Ed. He asked Equifax to report the
Errant Tradelines with the scheduled monthly payment amount as $0.00.

13. Equifax forwarded Plaintiff's consumer dispute to U.S. Dept of Ed. U.S. Dept
of Ed received Plaintiff's consumer dispute from Equifax.

14. On June 3, 2021, Plaintiff obtained his Equifax credit disclosure, which
showed that Equifax and U.S. Dept of Ed failed or refused to report the
scheduled monthly payment amount as $0.00.

15. The Errant Tradelines are false and misleading to any user of the Plaintiff's
credit report who would consider extending credit to the Plaintiff. The Errant
Tradelines creates a false impression to potential credit grantors that Plaintiff

continues to have a monthly obligation on a debt when, in fact there is no such
Case 4:21-cv-01550-MWB Document1 Filed 09/09/21 Page 4 of 7

monthly obligation. This causes the Plaintiff damage by reducing the
Plaintiff's opportunities for credit, jobs and employment.

16. As a direct and proximate cause of the Defendant’s negligent and/or willful
failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et
seq., Plaintiff has suffered credit and emotional damages. Plaintiff has also
experienced undue stress and anxiety due to Defendants’ failure to correct the
errors in his credit file or improve his financial situation by obtaining new or
more favorable credit terms as a result of the Defendant's violations of the
FCRA.

COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
BY EQUIFAX

17. Plaintiff realleges the above paragraphs as if recited verbatim.

18. Defendant Equifax prepared, compiled, issued, assembled, transferred,
published, and otherwise reproduced consumer reports regarding Plaintiff as
that term is defined in 15 USC 1681a.

19. Such reports contained information about Plaintiff that was false, misleading,
and inaccurate.

20. Equifax negligently failed to maintain and/or follow reasonable procedures
to assure maximum possible accuracy of the information it reported to one or

more third parties pertaining to Plaintiff, in violation of 15 USC 1681le(b).
Case 4:21-cv-01550-MWB Document1 Filed 09/09/21 Page 5 of 7

21. After receiving Plaintiffs consumer dispute to the Errant Tradelines, Equifax
negligently failed to conduct a reasonable reinvestigation as required by 15
U.S.C. 168 1i.

22. As a direct and proximate cause of Equifax’s negligent failure to perform its
duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
and suffering, humiliation, and embarrassment.

23. Equifax is liable to Plaintiff by reason of its violation of the FCRA in an
amount to be determined by the trier fact together with his reasonable

attorneys’ fees pursuant to 15 USC 168 lo.

WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment

against Equifax for actual damages, costs, interest, and attorneys’ fees.

COUNT Il

WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
BY EQUIFAX

24. Plaintiff realleges the above paragraphs as if recited verbatim.
25. Defendant Equifax prepared, compiled, issued, assembled, transferred,
published, and otherwise reproduced consumer reports regarding Plaintiff as

that term is defined in 15 USC 168 1a.
Case 4:21-cv-01550-MWB Document1 Filed 09/09/21 Page 6 of 7

26. Such reports contained information about Plaintiff that was false, misleading,
and inaccurate.

27. Equifax willfully failed to maintain and/or follow reasonable procedures to
assure maximum possible accuracy of the information that it reported to one
or more third parties pertaining to Plaintiff, in violation of 15 USC 168le(b).

28. After receiving Plaintiffs consumer dispute to the Errant Tradelines, Equifax
willfully failed to conduct a reasonable reinvestigation as required by 15
U.S.C. 16811.

29. As a direct and proximate cause of Equifax’s willful failure to perform its
duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
and suffering, humiliation, and embarrassment.

30. Equifax is liable to Plaintiff by reason of its violations of the FCRA in an
amount to be determined by the trier of fact together with his reasonable

attorneys’ fees pursuant to 15 USC 168 In.

WHEREFORE, PLAINTIFF PRAYS that this court grants him a judgment
against Defendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys’ fees.

JURY DEMAND
Case 4:21-cv-01550-MWB Document1 Filed 09/09/21 Page 7 of 7

Plaintiff hereby demands a trial by Jury.

DATED: September 9, 2021

By: /s/ Nicholas Linker
Nicholas Linker, Esq.
Zemel Law LLC
660 Broadway
Paterson, NJ 07514
T: (862) 227-3106
E-mail: NL@zemellawllc.com
Attorneys for Plaintiff,
William Howell IV
